Case: 10-50089 Document: 00511282213 Page: 1 Date Filed: 11/02/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 2, 2010
                                     No. 10-50089
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOHNNY JONATHAN SALINAS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 2:09-CR-665-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Johnny Jonathan Salinas pleaded guilty to illegally reentering the United
States following deportation and was sentenced to 27 months of imprisonment.
See 8 U.S.C. § 1326. Salinas contends that the district court imposed a sentence
greater than necessary in light of the sentencing goals set forth in 18 U.S.C.
§ 3553(a) and the sentence is, therefore, substantively unreasonable. Salinas
maintains that, in setting a sentence, the district court failed to adequately
account for his personal history and characteristics, such as the fact that he had

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-50089 Document: 00511282213 Page: 2 Date Filed: 11/02/2010

                                    No. 10-50089

resided in the United States since age two; speaks, reads, and writes English;
considers the United States to be his home; and has family in the United States.
Salinas additionally argues that the district court failed to recognize that he
reentered the United States to rejoin his family who has since moved to Mexico,
and that he required less deterrence than other offenders because he had
previously only served short sentences in prison. Salinas additionally argued
that the sentence imposed failed to provide him with educational or vocational
training, medical care, or other correctional treatment.
      Salinas argues that the lack of an empirical basis for § 2L1.2 precludes the
appellate presumption of reasonableness, but he acknowledges that the
argument is foreclosed by United States v. Duarte, 569 F.3d 528, 529-31 (5th
Cir.), cert. denied, 130 S.Ct. 378 (2009).
      The record reflects that the district court considered Salinas’s arguments
and the § 3553(a) goals in setting a sentence and determined that the sentence
of 27 months of imprisonment best served those goals. See Rita v. United States,
551 U.S. 338, 347, 356 (2007). Salinas advances no persuasive reason for this
court to question the application of the presumption of reasonableness or to
disturb the district court’s choice of sentence. See Gall v. United States, 552 U.S.
46, 51 (2007) (stating that “the fact that the appellate court might reasonably
[conclude] that a different sentence [is] appropriate is insufficient to justify
reversal of the district court”).
      Salinas argues that the district court lacked authority to impose his
sentence to run consecutively to a not-yet-imposed state court sentence, but
acknowledges that this issue is foreclosed by United States v. Brown, 920 F.2d
1212 (5th Cir. 1991).
      AFFIRMED.




                                         2